ICJ_049_CertainExpensesUN_UNGA_NA_1962-07-20_ADV_01_NA_08_EN.txt. 253

DISSENTING OPINION BY JUDGE KORETSKY

I regret that I cannot agree with the Opinion of the Court both
(a) as I do not consider that the Court would and should give an
opinion on the given question posed to it by the General Assembly
of the United Nations, and (6) as the Court, to my mind, did not
come to the acceptable conclusion in relation to the question which
in substance is a question of financial obligations of Member States
in peace-keeping operations.

1. To give an Advisory Opinion on the question ‘‘do the expen-
ditures authorized in General Assembly resolutions {numbered
in its request] constitute ‘expenses of the Organization’ within the
meaning of Article 17, paragraph 2, of the Charter of the United
Nations?’ is impossible without an appraisal, from the point of
view of validity, ‘‘charterability”, of the named resolutions.

The French delegation proposed an amendment to the draft of
the given resolution: to include the words: (The expenses ... “decided
on in conformity with the Charter” (A/L 378)). The amendment
was rejected. In this connection the following question arises: is
the Court to be precluded from giving an advisory opinion without
entering into the question of conformity of the resolutions with the
Charter? The Court’s Opinion says “No” referring to “the clear
statements of sponsoring delegations that they took it for granted
the Court would consider the Charter as a whole”. Generally speak-
ing, an interpretation of sponsors of a given resolution after it was
adopted does not always have a decisive significance. But even if
we might equate the phrase “that the Court may consider the
Charter as a whole” to “leaving it to the Court to examine whether
the resolutions are in conformity with the Charter’, then may we
consider that the situation is as if the amendment was approved
or—what is the same to say that the General Assembly had no
grounds to reject the amendment—as if by that expression (to
consider the Charter as a whole) the Court were invited to ignore
the voting of the Assembly on the French amendment. The phrase
mentioned in the Opinion was pronounced by one of the sponsors
of the resolution in the Fifth Committee before the French amend-
ment was proposed. The amendment was submitted later—in the
plenary meeting of the Assembly. In the plenary meeting (A/P.V.
1086) even sponsors spoke in a different way—that the adoption of
the amendment would ‘‘compel the Court to consider the validity of
a large number of resolutions adopted by the General Assembly
itself”, that it ‘‘calls into question every resolution”, that it “‘raises
a political issue, the legality of action taken by the General Assem-
bly in implementation of decisions of the Security Council”.

106
254 OPIN. OF 20 VII 62 (DISS. OP. OF JUDGE KORETSKY)

So it was apparently considered that the Court must, pro veritate
habetur the resolutions of the General Assembly, proceed on the
presumption of their validity, of a kind of “infallibility” of the
General Assembly.

2. The General Assembly in its request for an advisory opinion
put to the Court the question connected with the resolutions
already adopted and the expenses already effected. Hence the
Court, in answering the question, would give, instead of answering
the question in the form of principle, based on an interpretation
of the Charter, a quasi-judicial appraisal of the effected expenses,
some kind of judgment as if it had before it a concrete case about
effected expenses.

3. The question posed to the Court, in spite of its apparent
narrowness, involves more than an interpretation of only one
Article and even of one paragraph of that Article (Article 17 (2)).
As was stated by the Mexican delegate, the problem would not be
regarded as basically a budgetary one; there was, rather, a basic
constitutional problem. Political issues prevailed over juridical
considerations. First and foremost we have there a political question,
the question of financial policy in peace-keeping matters and,
connected with it, a question of the powers and responsibilities of
the principal organs of the United Nations, the political essence
of which can hardly be denied. As the political aspect of the ques-
tion posed to the Court is the prevailing one, the Court, to my mind,
ought to avoid giving an answer to the question on the substance
and ought not to find unwillingly that its opinion may be used as an
instrument of political struggle. I think that there are ‘‘compelling
reasons” for not giving an answer on the substance of the request of
the General Assembly as “the circumstances of the case are of such
a character as should lead it to decline to answer the request”
(I.C.J. Reports 1950, p. 72).

The Court embarked on a different course. I am obliged therefore
to follow the Court and examine also the substance of the posed
question. I find it necessary to examine the history of the resolu-
tions numbered in the request. In that way it is easier to come to

the right conclusion.

4. The Opinion of the Court pays much attention to the de-
scription of the functions of UNEF as set forth in the resolutions
of the General Assembly. It accepts the creation of the United
Nations Emergency Force as something that can be based on the
Charter, strives to soften the military purpose of this Force by
denying the fact that it has been set up for “enforcement action”

107
255 OPIN. OF 20 VII 62 (DISS. OP. OF JUDGE KORETSKY)

and stating that it corresponds to the measures provided by
Articles 11 and 14 of the Charter.

On this basis, the Court reaches the conclusion that the expenses
for the United Nations Force must be considered as those provided
by Article 17 of the Charter and allocated according to paragraph 2
of this Article.

The Court illustrates all this by the resolutions approved by the
General Assembly, quoting some paragraphs of these resolutions.
The Opinion states that the resolutions about the functions of
UNEF have been approved without a dissenting vote, and at the
same time it states that the question of the financing of UNEF
presented perplexing problems in the debates of these problems
and that the resolutions reflected ‘‘the uncertainties and the con-
flicting views about financing UNEF”.

5. The Opinion did not consider it necessary to go into details
about the contradictions, statements and positions of the delega-
tions, limiting itself to quoting some paragraphs of the resolutions
and paying much attention to the quotations of the Secretary-
General’s statements and reports.

This can be partly explained by the fact that in the General
Assembly’s resolutions, as was the case with resolution 1001 (ES-I),
the reference is.often made to that or those ‘‘guiding principles for
the organization and functioning of the United Nations Emergency
Force as expounded in paragraphs 6 to g of the Secretary-General’s
report”, to ‘‘the definition of the functions of the Force as stated in
paragraph 12 of the Secretary-General’s report” to ‘‘the basic rule
concerning the financing of the Force laid down in paragraph 15
of the Secretary-General’s report” a.s.o. Thus the recommendations
on the measures to be taken have been made not by the Member
States but by the Secretary-General.

The mere formula of referring the expenses of the United Nations
Force to paragraph 2 of Article 17 originated in the Secretariat.
The Secretary-General, who “shall be the chief administrative

officer of the Organization” (Article 97), has proved to be an
instrument directly influencing United Nations policy.

6. It seems to me necessary to follow more critically the course
of development of the provisions of the General Assembly’s reso-
lutions, considering them from an angle somewhat different from
the Opinion of the Court.

7. As has been done in the Opinion of the Court, one should
naturally begin with resolution 997 (ES-I) of 2 November 1956.

The General Assembly, stating there that foreign armed forces
“have penetrated deeply into Egyptian territory” and ‘‘are conduct-
ing military operations against Egyptian territory’, appealed to:

108
256 OPIN. OF 20 VII 62 (DISS. OP. OF JUDGE KORETSKY)

1. ‘All parties now involved in hostilities in the area agree to an
immediate cease-fire and as part thereof, halt the movement of
military forces and arms into the area’’;

2. “the parties to the armistice agreements ... to observe scrupu-
lously the provisions of the armistice agreements’;

3. recommended “that all Member States refrain from introducing
military goods in the area of hostilities...”’, and finally,

4. it has asked the Secretary-General “to observe and report promptly
in compliance with the present resolution to the Security Council
and to the General Assembly...’’.

In these resolutions, which in their nature are nothing else but
recommendations, one cannot yet see anything contradicting the
Charter.

But in the Opinion of the Court the attention is drawn to the
words in paragraph 5 which state that the Secretary-General has
been asked to report to the General Assembly ‘“‘for such further
action as they may deem appropriate in accordance with the
Charter’”’.

The Court’s Opinion stresses the words ‘action as they may deem
.…”. It tries to make the word “action” especially important and
justifies with this word the creation of the United Nations Emer-
gency Force.

Quite apart from the fact that by a UNO resolution approved
even without a dissenting vote one cannot change the Charter, still
it should be pointed .out that in this very resolution the word
“action” is subordinated to the possibility of implementing it “‘in
accordance with the Charter”.

And in accordance with the Charter the General Assembly in the
problems relating to the maintenance of international peace and
security may only discuss and make recommendations. This recom-
mendation in some cases may be considered as an “action” in its
common meaning, but it is not an “action” within the meaning of
Article 11 (2) of the Charter. The words “action” and “‘recom-
mendation”” are not identical.

But the expression “to report to the Security Council and to the
General Assembly”, while mentioning the word “‘action”’ expressed
the wish of some States, if not to put aside the Security Council in
any case to make the Security Council equal.to the General Assembly
regarding the function of maintaining international peace and
security.

8. The resolution 998 (ES-I) of 4 November 1956 has immediately
revealed it. It has violated the Charter, turned ‘‘a dangerous corner”
in requesting the Secretary-General to submit “‘a plan for the setting
up ... of an emergency international United Nations Force to secure
and supervise the cessation of hostilities in accordance with all the
terms of the aforementioned resolution” (997 (ES-I)).

109
257

OPIN, OF 20 VII 62 (DISS. OP. OF JUDGE KORETSKY)

Here we can see two violations of the Charter:

1. The General Assembly has entrusted the Secretary-
General to secure the cessation of hostilities, ie. entrusted him
to take an action within the meaning of the Charter. The Court
in its Opinion assures that the verb “‘secure’’ as applied here
“might suggest measures of enforcement were it not that the
Force was to be set up with the consent of the nations concern-
ed”. “The consent” means that they ought not to be forced to
give such a consent. But the United Nations Armed Force has
to be ready to maintain (i.e. to enforce) the preservation of
conditions, to which the parties concerned gave their consent.

2. The General Assembly has assumed a task of setting up
the United Nations Force. One should state that the Charter
does not include such a notion as a United Nations Armed
Force. Even the Security Council itself is not authorized to set
it up. Article 45 binds the Members to hold immediately

available for urgent military measures national air force

contingents for combined international enforcement action.
This Article refers to Article 43. Article 43 says that ‘‘All
Members of the United: Nations ... undertake to make available
to the Security Council, on its call and in accordance with a
special agreement or agreements, armed forces, assistance and
facilities...”. Armed forces which would be available to the
Security Council would continue to be armed forces of the
Members of the Organization and not those of the Organization.
They must be relatively compared with the armies of some
military alliance (coalition), which might act together or in
close co-ordination, but do not form an army separate from the
national armed forces. Article 42 of the Charter, mentioning
action by air, sea and land forces, which the Security Council
may take “to maintain or restore international peace and
security” states that such action is being carried out by air,
sea or land forces of Members of the United Nations and
not by forces of the United Nations. Article 47 refers to ‘‘the
employment and command of forces’, and to “the strategic
direction of any armed forces placed at the disposal of the
Security Council”.

9. Resolution 999 (ES-I), approved on the same day, authorized

the

Secretary-General “immediately to arrange with the parties

concerned for the implementation of the cease-fire and the halting
of the movement of military forces and arms into the area”. But
in order “‘to obtain compliance of the withdrawal of all forces behind
the armistice line’, it needed the force which would be capable of

110
258 OPIN. OF 20 VII 62 (DISS. OP. OF JUDGE KORETSKY)

securing the fulfilment of this task. The General Assembly suggested
that the Secretary-General should apply for “the assistance of the
Chief of Staff and the members of the United Nations Truce Super-
vision Organization”.

10. And on that very day the Secretary-General, in compliance
with resolution 998 (ES-I), presented his report on the plan for an
emergency international United Nations Force (Doc. A/3289). In his
report he considers that ‘the General Assembly should decide
immediately on the establishment of a United Nations Command”,
declaring that he would try “to determine from which countries the
necessary troops might be drawn without delay, as well as from
which countries recruitment may be possible for a somewhat later
stage”, and that ‘‘as a matter of principle, troops should not be
drawn from countries which are permanent members of the Security
Council”.

11. On the following day (i.e. 5 November 1956) the General
Assembly, in its resolution 1000 (ES-I), repeating almost word for
word the main proposals of the Secretary-General, established ‘a
United Nations Command for an Emergency International Force to
secure and supervise the cessation of hostilities...”, and appointed
the Chief of the Command, authorizing him to undertake the
recruitment of officers in consultation with the Secretary-General.

12. One reads all that and wonders involuntarily whether Article
43 and especially Article 47 ever existed, in compliance with which
there has been set up a Military Staff Committee “to advise and
assist the Security Council on all questions relating to the Security
Council’s military requirements for the maintenance of international
peace and security, the employment and command of forces placed
at its disposal...”’.

13. The Opinion uses quite a number of quotations from the
Secretary-General’s report of 6 November 1956 (Doc. A/3302). In his
report the Secretary-General assured that the setting up of the
Force must not be considered “‘as part of an enforcement action
directed against a Member-country’’. ‘There is’, he wrote, ‘an
obvious difference between establishing the Force in order to secure
the cessation of hostilities, witha withdrawal of forces, and establish-
ing such a Force with a view to enforcing a withdrawal of forces.”

Was then the United Nations Force only an observers’ corps? In
the Secretary-General’s report it was stated that the United Nations
Force is “more than an observers’ corps”. If it is ‘‘more”’ than that,
then it is not simply “observers”. And he acknowledged that the
Force had military functions, but he added that this Force must
not exceed the limits necessary to secure peaceful conditions. Such
peaceful conditions might be secured by the mere “‘presence” in a
dangerous area of the armed forces sent there in compliance with
the Charter. But circumstances might compel the armed forces to

III
259 OPIN. OF 20 VII 62 (DISS. OP. OF JUDGE KORETSKY)

undertake ‘‘enforcement action”. The Secretary-General himself
acknowledged the fact that ‘the possibility that the Security
Council could use such a Force within the wider margins provided
under Chapter VII of the United Nations Charter” is not excluded.

Ergo, they were forces of compulsion, whether they were only
“stationed” there, i.e. “supervised’’, or were acting, i.e. undertook
“actions”.

14. On 7 November 1956 the General Assembly in resolution 1001
(ES-I) continued on its ‘‘anti-Charter’” way as recommended by
the Secretary-General. It approved “the guiding principles for the
organization and functioning of the Emergency international
United Nations Force as expounded in paragraphs 6 to 9 of the Secre-
tary-General’s report”, agreed with his definition of the functions of
the Force, authorized him “to issue all regulations and instructions
which may be essential to the effective functioning of the Force’,
requested ‘‘the Chief of the Command, in consultation with the
Secretary-General as regards size and composition, to proceed
forthwith with the full organization of the Force’.

All these provisions were directed to performing ‘‘actions’’, which
did not fall within the functions of the General Assembly. They
cannot naturally be substantiated by the Charter. But the General
Assembly made no reference to Articles of the Charter, as it is quite
clear that Articles 11 and 12 of the Charter bar the way to the
aforementioned decisions of the General Assembly.

The Opinion invites reference to Article 14 of the Charter,
considering that “‘actions’’ undertaken in pursuance of decisions of
the General Assembly might be considered as “‘measures’’ recom-
mended under Article 14. But Article 14 has nothing to do with the
question under discussion. It provides for quite different situations.
If one considers that it involves “the maintenance of international
peace and security’’, as stated by the Court, then there would be no
need to include in the Charter before Article 14, Articles 11 and 12
which specially define the role of the General Assembly “‘in the
maintenance of international peace and security”. Besides, Article
14 provides that “the General Assembly may recommend measures
for the peaceful adjustment of any situation”. What kind of measures
are they supposed to be? One may refer to Chapter VI and to
Article 33 (1) in particular. The General Assembly may only recom-
mend measures in distinction to the Security Council which may—
as stated in that Article—‘‘call upon the parties to settle their
dispute by such means”. To whom may the General Assembly
recommend measures? To the Governments of the Member States

II2
260 OPIN. OF 20 VII 62 (DISS. OP. OF JEDGE KORETSKY)

concerned, If they approve the recommendations, then they have
to carry them out. The General Assembly cannot make recommen-
dations to itself or to the United Nations staff. And in this case the
General Assembly not only recommended these measures but
brought and stationed the armed forces set up by it in the area
where the military invasion had taken place, i.e. in Egyptian
territory.

To consider that the recommendation of measures for the peaceful
adjustment, referred to in Article 14, may be turned into the
measures for securing ‘‘the cease-fire, withdrawal of troops and other
matters related to the military operations in Egyptian territory”
would have been, from a logical point of view, a deviation from the
Charter and its provisions.

15. Citing the resolutions mentioned in the preceding paragraphs,
the Opinion has deemed it necessary to mention several times that
they were adopted without a dissenting vote. But it did not mention
that in the statements of a number of delegations who considered it
possible to abstain from voting, as indicated in the written and oral
statements (p. 112) as well, the Delegation of the USSR made a
statement in which it gave its reasons in detail for the view that it

“regards the proposal for the establishment by the General Assembly
of an international force to be stationed on Egyptian territory, a
proposal which bypasses the Security Council, as contrary to the
United Nations Charter. However, in view of the fact that in this
instance the victim of aggression has been compelled to agree to
the introduction of the international force, in the hope that this
may prevent any further extension of the aggression, the Soviet
delegation did not vote against the draft resolution, but abstained.”

This statement forces us to make another evaluation of abstention
from voting. But this will be a matter for later discussion.

16. Resolution 1001 (ES-I) of 7 November 1956 opened the epic
struggle for and against the anti-Charter methods of financing the
so-called peace-keeping operations.

The General Assembly in this resolution confined itself to pro-
visionally approving “the basic rule concerning the financing of
the Force laid down in paragraph 15 of the Secretary-General’s
report”.

I do not intend to consider whether this form of resolution of the
General Assembly (which has been used in the three paragraphs of
the resolution and has usually been found objectionable under
domestic legislation) was apt. But it reveals the role played by the
Secretariat in defining the methods of financing the armed forces
and operations.

Despite the aforementioned paragraph 15 of the Secretary-
General’s report (Doc. A/3302), no final conclusion has yet been

113
261 OPIN. OF 20 VII 62 (DISS. OP. OF JUDGE KORETSKY)

reached on the procedure of financing the Force. The Secretary-
General wrote that “the question of how the Force should be
financed ... requires further study”. But still he considered that
“A basic rule which, at least, could be applied provisionally, would
be that a nation providing a unit would be responsible for all costs
for equipment and salaries, while all other costs should be financed
outside the normal budget of the United Nations”,

There has not yet been any direct or indirect reference to Arti-
cle 17 of the Charter.

In resolution 1122 (XI) of 26 November 1956 the General Assem-
bly authorized the Secretary-General “‘to establish a United Nations
Emergency Force Special Account to which funds received by the
United Nations, outside the regular budget ... shall be credited...”’,
but at the same time it authorized him “pending the receipt of
funds for the Special Account, to advance from the Working
Capital Fund such sums as the Special Account may require to meet
any expenses chargeable to it”’.

This already constitutes a scarcely permissible utilization of the
common funds of the United Nations. The Working Capital Fund
was set up in the beginning in order to finance the provisional
budget of 1946, pending receipt of contributions. And later on its
purpose was to meet regular budgetary expenses, inasmuch as
contributions were usually delayed. It was not designed to meet un-
budgeted expenditures. That was why the General Assembly had no
grounds for authorizing the Secretary-General to advance sums
from the Working Capital Fund for financing the United Nations
Emergency Force.

17. On 21 November the Secretary-General presented to the
General Assembly his new report (Doc. A/3383 and Rev. 1) in
which he wrote that he ‘considers it essential that the General
Assembly decide at any early date on the method of allocating to
Member States the costs of the Force to be financed by the United
Nations” and recommended (‘in order to assist the General Assem-
bly in considering this question’’) the approval of a resolution ‘‘that
the expenses of the Force be allocated to Member States on the
basis of the scale of assessments to be adopted for the United
Nations budget for 1957”.

At the meeting of the Fifth Committee on 3 December 1956
(A/C. 5/SR. 541) the Controller, reporting on the above-mentioned
proposal of the Secretary-General, made by him with regard “to
the views expressed 2nformally by a number of delegations”, could
not but mention that “from a strictly budgetary and accounting view-
point, the expenses of the Force might be treated as distinct from
the regular annual appropriation for financing United Nations
activities’. But, he added, ‘“‘they nevertheless remained United
Nations expenditures within the general scope and intent of Arti-

II4
262 OPIN. OF 20 VII 62 (DISS. OP. OF JUDGE KORETSKY)
cle 17 of the Charter”’.

Thus, Article 17 was brought into action for getting funds for
operations beyond the Charter.

The General Assembly in resolution 1089 (XI) of 21 December
1956 has recorded that it took into consideration the recommen-
dation made by the Secretary-General “‘that the expenses relating
to the Force should be apportioned in the same manner as the
expenses of the Organization”, but it could not fail to draw atten-
tion to the still growing controversies and to the fact that “several
divergent views, not yet reconciled, have been held by various Member
States on contributions or on the method suggested by the Secre-
tary-General for obtaining such contributions”, and decided “that
the expenses of the United Nations Emergency Force, other than
for such pay, equipment, supplies and services as may be furnished
without charge by Governments of Member States, shall be borne
by the United Nations and shall be apportioned among the Member
States, ‘to the extent of $10 million, in accordance with the scale
of assessments adopted by the General Assembly for contributions
to the annual budget of the Organization for the financial year
1957”, and set up a Committee “to examine the question of the
apportionment of the expenses of the Force in excess of $10 mil-
lion ... including the principle or the formulation of scales of contri-
butions different from the scale of contributions by Member States
to the ordinary budget for 1957”.

In this resolution there is no mention of Article 17. It did not
equate, as the Secretary-General proposed, an apportionment of
the expenses relating to the Force to an apportionment of the
expenses of the Organization, but only compared them, drew an
analogy between them, using the expression “‘in accordance with”.

The General Assembly requested that the question of the appor-
tionment of the expenses of the Force should be further studied,
directing the Committee to look for an eventual principle and a
formula of different scales of apportionment. And in all these
researches, hesitations and unreconciled divergent views one could
clearly distinguish the difference of principle between budgetary
expenses and the expenses for the armed forces which stood beyond
the limits of the budget and even of the Charter itself.

It should be stressed that the General Assembly did not exclude
the possibility of any “subsequent determinations as to responsi-
bilities for situations leading to the creation of the United Nations
Emergency Force and to ultimate determination as to claims
established as a result of expenses arising in connection therewith”.

18. In resolution 1090 (XI) of 27 February 1957 the General
Assembly again returned to the question of financial arrangements

115
263 OPIN. OF 20 VII 62 (DISS. OP. OF JUDGE KORETSKY)

for the United Nations Emergency Force. The allocated sums
would be quickly exhausted.

The General Assembly assumed that “the expenses of the Force
already approved for 1957 represent a sizeable increase in assess-
ments placed on Member States, causing a grave unantici-
pated financial burden for many Governments’’, but it decided
“to enter into commitments for the Force up to a total of $16.5
million”, appealed to Member States to make voluntary contri-
butions, permitted the borrowing of sums from the Working
Capital Fund and even from “other funds under the control of the
Secretary-General” (though the rightfulness of that is doubtful).

But still the General Assembly did not find the appropriate basis
for the financing of the Force.

19. The expenses for maintaining the United Nations Force
continued to grow. The terms of the stationing of the military
contingents were prolonged. The financial claims of Members
contributing troops were also growing.

The General Assembly by resolution 1151 (XII) of 22 November
1957 once again increased the supplementary allocations to $13.5
million, and even to $25 million.

The Secretary-General reported to the General Assembly (Doc.
A/3694) that “‘a number of Member States have notified the
Secretary-General that they will not participate in the financing of
the Force for reasons stated, when the relevant decision was taken
by the General Assembly. The percentage assessments of the States
involved amount to a total of approximately 20 per cent.”

The resolution passed over this statement and almost repeated
the formula of resolution 1089 (XI), which provided that the expen-
ses shall be borne by the Members of the United Nations in accord-
ance with the scales of assessments adopted by the General Assem-
bly for the financial years 1957 and 1958 respectively.

20. On 27 August 1958 the Secretary-General presented a report
to the General Assembly in which he summarized the activity of the
United Nations Emergency Force and its financing position. He
wrote that contributions had been very badly assessed and that on
31 July 1958 only 41.1 per cent. of the total amount assessed for 1958
had been received, and sixty-two Members had made no payment
of their 1958 UNEF assessment at that date and that ‘certain
Members have reiterated their intention not to participate in the
financing of the Force”. All this (taking into consideration that
regular budgetary contributions have been made more or less
normally) was a kind of protest, whether direct or silent, against
the adopted methods of financing.

The Secretary-General strove to achieve stand-by financial
arrangements. He considered that it should be established that the

116
264 OPIN. OF 20 VII 62 (DISS. OP. OF JUDGE KORETSKY)

costs for the United Nations operations of the type in question,
based on decisions of the General Assembly or the Security Council,
should be allocated in accordance with the normal scale of con-
tributions.

In reply, the General Assembly adopted resolution 1263 (XIII) of
14 November 1958 in which it limited itself to requesting the Fifth
Committee “to recommend such action as may be necessary to
finance the continuing operation of the United Nations Emergency
Force”.

21. By that time the three main positions on the question of the
method of financing the expenses of the Force (Doc. A/4072) had
been crystallized:

(a) The costs of the Force should be borne by all Member
States on the basis of the regular scale of assessments, and
Article 17 of the Charter should be applied to them;

(b) the application of the regular scale of asesssments for the
costs of the Force was not equitable and therefore it was
suggested, while sharing the expenses of the Force, to take
into consideration: (1) the special responsibility for the
maintenance of peace and security of the permanent
members of the Security Council (though by the usurping
of the functions of the Security Council by the General
Assembly, this special responsibility of the permanent
members of the Security Council had been put aside
together with the Security Council itself), (2) the sub-
stantial public and private investments of certain States
in the area;

(c) the expenses should be borne by those States whose action
had necessitated the creation of the Force.

At that time a great deal was said at the meetings of the Fifth
Committee (697th and 698th meetings) about the fact that the costs
of the Force related rather to Chapters VI and VII of the Charter,
that it was impossible to apply to those costs Article 17 which
related to expenditures under the regular United Nations budget,
that UNEF had not to be financed in the same way as the regular
United Nations budget (‘had that not been true, expenditure on
UNEF could have been included under Section 4 of the regular
budget estimates, relating to special missions and related activities”),
and that “financial commitments arising out of emergency action
under the Charter should be allocated by an entirely different
system from that provided for the Organization’s regular expenses”.

Thus were expressed the views of Member States on the question
of meeting the expenses for the Force in some way other than as
budgetary expenses.

At the same time voices were raised against the conversion of the
UNEF, as an Emergency Force set up (though not by the appro-

I17
265 OPIN. OF 20 VII 62 (DISS. OP. OF JUDGE KORETSKY)

priate organs) for stopping the aggression against Egypt, into a
permanent international police force, “‘which had nothing in com-
mon with the principles of the Charter’.

22. In order somewhat to weaken the resistance of a number of
delegations, some Member States promised to make voluntary
contributions ‘‘as special assistance towards the 1959 UNEF
expenses”.

The General Assembly, in resolution 1337 (XIII) of 13 December
1958 (being obviously under the influence of those promises) stated
that the expenses for the Force “shall be borne by the Members of
the United Nations in accordance with the scale of assessments
adopted by the General Assembly for the financial year 1959”.

As can be seen, the General Assembly still did not consider it
possible to relate the allocated sum directly to the budget for the
year 1959, and suggested that this sum should be apportioned in
accordance with the regular scale.

Explaining why the allocated sum was not included in the budget,
it seemed appropriate to some to refer to the fact that “cost estimates
could not ... be developed with any precision”; but the sum of
$19 million had been determined. Attention is drawn to the in-
creased number of countries which abstained while voting this part
of the resolution: out of 67 votes, 28 abstained. And even this
procedure of financing was approved only for the year 1959.

The General Assembly was compelled to look once again for new
means of solving the problem of financing the Force. At the suggestion
of one of the delegations, it decided to request the Secretary-
General “to consult with the Governments concerning the manner
of financing UNEF in the future...”’.

23. The required consultation was carried out (see Doc. A/4176
and Add. 1 and 2). Out of 50 States who sent an answer, 23 States
expressed the opinion that the implementation of the regular scale
of assessments should be used. Some of them considered that the
expenses of UNEF “should be borne by the regular budget of the
United Nations itself”, that the Force should be financed ‘under
the regular budget of the United Nations’’, being against an inde-
pendent account. Six of the States supported the implementation
of the regular scale.

The General Assembly by its resolution 1441 (XIV) of 5 December
1959 did not adopt the course of including the expenses for UNEF
in the budget of the Organization, and therefore it did not mention
Article 17 of the Charter. Having allocated some further $20 million
it (a) decided to assess the amount ‘against all Members of the
United Nations on the basis of the regular scale of assessments’,
and (0) striving to overcome the resistance of a number of delega-
tions, it resolved that voluntary contributions “shall be applied as
a credit to reduce by 50 per cent. the contributions of as many

118
266 OPIN. OF 20 VII 62 (DISS. OP. OF JUDGE KORETSKY)

Governments of Member States as possible, commencing with
Governments assessed at the minimum percentage of 0.04 per
cent....”. This peculiar form of influencing the vote produced its
results, though they were modest. As a result of this measure the
number of those voting for this resolution somewhat increased and
the number of those abstaining slightly decreased (this number, in
comparison with the results of the voting on resolution 1337 (XIII),
was still rather substantial), though it did not exert much infiuence
on the actual contributions for the UNEF.

24. In December 1960 the General Assembly reconsidered the
question of financing UNEF. The problem of UNEF was, at that
time, somewhat overshadowed by the events in the Congo. At the
sessions of the Fifth Committee it was already stated that UNEF
had lost its emergency character. The complaint was made that there
had not yet been any final decision with regard to the methods of
financing the Force.

There continued to be contradictory views as to who should bear
the financial burden of maintaining the Force and who should be
released from it. Each year considerable amounts were allocated,
and with each year that passed the arrears were increasing. Some
of the States, protesting against the anti-Charter creation of the
UNEF, stated more than once that they would not participate in
its financing.

But not only those who abstained from the voting, but even
some of those who voted, have not paid. According to the data
issued by the Secretariat (Doc. Dossier 217) up to 31 December 1961,
more than 30 States have not made their payments to the UNEF
special account for 1957, 1958 and 1959, and more than 40 States
for the year 1960. The Advisory Committee on Administrative and
Budgetary Questions proposed a number of “‘possible alternatives”
in order to find a way out of the critical financial position of the
United Nations; in particular (a) to increase the Working Capital
Fund; (8) to finance UNEF from a section of the regular budget;
(c) to establish a Peace and Security Fund; etc.

But the General Assembly in its resolution 1575 (XV) of 20 De-
cember 1960 disregarded these suggestions, limiting itself to a
repetition of the former formula about the assessment of the allo-
cated sum ($19 million) ‘against all States Members of the United
Nations on the basis of the regular scale of assessments”’, indicating
only one thing, i.e. for which States a reduction of 50 per cent.
should be provided at the expense of the voluntary contributions.

25. A year passed. The General Assembly has been plunged in
the operations in the Congo, which it undertook itself despite the
provisions of the Charter, by-passing the Security Council. The

119
267 OPIN. OF 20 VII 62 (DISS. OP. OF JUDGE KORETSKY)

operation in the Middle East seemed to be unnecessary. Attention
was paid to the fact that “there were fewer incidents in the area,
and the threat of a renewed conflict has been diminished”’. It was
hoped that the Force might shortly cease to function.

The General Assembly in resolution 1733 (XVI) of 20 December
1961 did not give a radically new solution to the question of financ-
ing the UNEF. The General Assembly partly used the formulae
of resolution 1732 (XVI) approved by it on the very day of the
financing of the operations in the Congo. It assigned funds for the
operations in the Middle East forhalf a year only, decided to continue
the special account for the expenses of UNEF (and not to include
the expenses in the regular budget), apportioning the appropriated
sum among all States Members of the United Nations in accordance
with the regular scale of assessments for 1962, appealed to Member
States to make voluntary contributions, and went forward along
the road of reducing the assessment of a number of Member States
(not only by 50 per cent., but even by 80 per cent.).

26. The whole history of financing the United Nations operations
in the Middle East, mentioned above, shows that in no case could
it have been carried out according to the regular scale of assessments,
as those operations had an anti-Charter but at the same time a
peace-keeping character. It is known that the financing of peace-
keeping operations is not made within the regular budget. One
should apply to Article 43 and not to Article 17. And though the
Secretary-General and some of the delegations were forcing the
General Assembly to refer to Article 17, the General Assembly
makes no direct reference in its resolutions to Article 17 (2) of the
Charter.

27. Coming to the operations in the Congo, the Opinion of the
Court gives no detailed analysis: neither of the Security Council’s
resolutions nor those of the General Assembly. In its Opinion the
Court limited itself to objecting to the statements that the resolu-
tions were implemented in violation of the Charter, stressing that
the actions of the Secretary-General in implementing the resolu-
tion of 14 July 1960, and consequently other resolutions of the
Security Council, were confirmed, approved and ratified by the
Security Council and the General Assembly. |

If one sought to find one’s way through the paper jungle (accord-
ing to the expression used by Mr. Lowton, the British Judge),
through the voluminous documentation submitted (though it is
not complete) to the Court by the Secretariat on the instructions
of the General Assembly as “likely to throw light upon the question”,
then it would be possible to find quite a lot of complaints that there

120
268 OPIN. OF 20 VII 62 (DISS. OP. OF JUDGE KORETSKY)

was a great divergence between what was written down in the
resolutions and their implementation.

And if, in regard to the operations in the Middie East, one could
state that they were implemented ulira vires, beyond the powers
permitted to the General Assembly by the Charter, then, regarding
the operations in the Congo, we may say that they were carried out
ultra vires as well as ultra terms of the mandates given to the Secre-
tary-General.

It seems appropriate, though this has not been done in the
Opinion of the Court, to give a short account of the resolutions of
the Security Council and the General Assembly which were ap-
proved in regard to the Congo. Otherwise it would be impossible to
evaluate the degree to which these resolutions (including matters
concerning financing) and their implementation correspond to the
provisions of the Charter.

The Court must not shut its eyes to reality. The image of Themis
with her eyes blindfolded is only an image from a fairy-tale and
from mythology. The Court, taking reality into consideration,
should at the same time have in mind the strict observation of the
Charter.

I am prepared to stress the necessity of the strict observation and
proper interpretation of the provisions of the Charter, its rules,
without limiting itself by reference to the purposes of the Organi-
zation; otherwise one would have to come to the long ago con-
demned formula: “The ends justify the means’.

28. Reports about the beginning of the tragic events in the Congo
reached the United Nations on 13 July 1960, when the Government
of the newly-organized State sent telegrams. The Congo Govern-
ment asked the Organization to provide military aid in order “to
protect national territory against acts of aggression committed by
Belgian metropolitan troops”. Chapter VII of the Charter ought
to have been brought into action here. It had to be determinating
in choosing the methods for dealing with a threat to the peace and
the means for their implementation.

In the Security Council, during the discussion of the Congo
Government’s request, reference was made to the necessity of
halting the aggression against the Congo, and the aggression to be
condemned. But the Security Council, in resolution S/4387 of
14 July 1960, called upon ‘‘the Government of Belgium to withdraw
its troops from the territory of the Republic of the Congo” (this
was the main point in the resolution) and decides “‘to authorize
the Secretary-General ... to provide the Government [of the Repub-
lic of the Congo] with such military assistance as may be necessary
until, through the efforts of the Congolese Government with the
technical assistance of the United Nations, the national security

Tar
269 OPIN. OF 20 VII 62 (DISS. OP. OF JUDGE KORETSKY)

forces may be able, in the opinion of the Government, to meet fully
their tasks”.

It was apparently supposed that the Belgian Government would
answer the appeal of the Security Council and would withdraw its
troops from the Congo, that some of the African States, who agreed
to render military assistance, would really lend it, that “the tech-
nical assistance in developing the security administration” of the
Congo, to which the Secretary-General referred, would be carried
out by the Secretariat. All this would hardly have required any
considerable funds. Therefore, the question of financing had not yet
been put forward at that period.

29. The situation in the Congo became more complicated with
each day that passed. The Belgian troops had not been withdrawn.
The Secretary-General brought there the armed forces, which he
regarded as being “‘necessarily under the exclusive command of the
United Nations, vested in the Secretary-General under the control
of the Security Council”. This whole formula contradicts what is
said in Article 43 (that the armed forces should be made available
to the Security Council on its call), in Articles 45 and 46 (which
stipulate that the strength of national contingents and plans for
their combined action shall be determined by the Security Council).
The Military Staff Committee has been forgotten.

Attention is involuntarily drawn to the Secretary-General’s report
(Doc. S/4389) in which it was said that “it is for the United Nations
alone to decide on the composition of military elements”, instead of
the clear references made in the Charter to the effect that this right
belongs to the Security Council.

30. In its resolution (S/4405) of 22 July 1960, the Security
Council once more called upon “the Government of Belgium to
withdraw its troops’, authorized “the Secretary-General to take
all necessary action to this effect”, and requested “all States to
refrain from any action which might tend to impede the restoration
of law and order and the exercise by the Government of the Congo
of its authority and also to refrain from any action which might
undermine the territorial integrity and the political independence
of the Republic of the Congo”’.

This corresponds to Article 39 of the Charter according to which
the Security Council, while determining “the existence of any
threat to the peace ... or act of aggression ... shall make recommen-
dations, or decide what measures should be taken...’’.

At that time in the Security Council it was pointed out that it was
necessary to ensure the withdrawl of Belgian troops without delay
in order to safeguard the territorial integrity of the Republic of
the Congo, that the restoration of law and order in the Congo should
be effected by the Central Government of the Republic of the Congo,
and by no-one else, that, thus, this resolution cannot be regarded

122
270 OPIN. OF 20 VII 62 (DISS. OP. OF JUDGE KORETSKY)

“as endowing the United Nations with the right to interfere in the
domestic affairs of a State and to assume responsibility for a coun-
try’s domestic laws and regulations” (S/P.V./879, paras. 116, 120,
I21).

31. Before long (8-9 August 1960) the Security Council had to
turn back to the Congo, where the situation became more and more
complicated. The Belgian troops had not been withdrawn, especially
from the province of Katanga. Some of the delegations had reason
to suppose that there existed some forces who were striving to
dismember the Congo. Another tendency—to prevent the reso-
lutions of the Security Council from their proper realization—was
marked as well. The question, put by a delegate of one of the
African States: How the position taken by the Security Council
was carried out—has become the main question in evaluating the
Security Council’s resolutions.

It was said that the United Nations armed forces were slow in
entering Katanga despite the request of the Central Government
of the Congo. Moreover, instead of ensuring the withdrawal of Belgian
troops from the Congo, as stated in the telegram of the Govern-
ment of the Congo, “the United Nations troops are disarming our
(Congolese) soldiers and allowing Belgian forces to keep their
arms which is incomprehensible”. Some of the African States raised
protests. In the Security Council statements were made demanding
that an end be put to Belgian intervention in the domestic affairs of
the Congo (disintegration of Katanga from the Congo), and that
the legitimate rights of the Government of the Congo be restored.

And for the third time the Security Council, in its resolution of
g August 1960 (Doc. S/4426), called upon the Government of Bel-
gium to withdraw immediately its troops from the province of
Katanga, reaffirmed “that the United Nations force in the Congo
will not be a party to or in any way intervene in or be used to
influence the outcome of any internal conflict, constitutional or
otherwise” and called upon “‘all Member States, in accordance with
Articles 25 and 49 of the Charter of the United Nations, to accept
and carry out the decisions of the Security Council and to afford
mutual assistance in carrying out measures decided upon by the
Council”. The last cali directed to Member States was apparently
caused by the obstacles put in the way of implementing the Security
Council’s resolutions.

The references made to Articles 25 and 49 of the Charter reaf-
firmed that the Council’s appeals were nothing else but decisions
binding on all Members of the United Nations. Besides, these
references refute any suggestion that Chapter VII of the Charter
has nothing to do with the operations of the United Nations Force
in the Congo. But I have to discuss this matter a little later.

The resolution of 9 August requested the Secretary-General to
implement it, but it did not give him a blanket mandate; it dealt

123
271 OPIN. OF 20 VII 62 (DISS. OP. OF JUDGE KORETSKY)

with a relatively small area of action which he had to organize
naturally according to the procedure provided by the Charter. This
was stressed in the explanations of votes and in the statements
made at the following sessions of the Security Council. In this
respect it should be noted that the estimates of the results of the
voting on the basis of purely arithmetical counting without taking
into consideration the real position of Member States, can hardly
be regarded as right.

Thus the USSR delegation explained that, despite some short-
comings of the resolution, it voted in favour of the text because it
enabled the Security Council to carry out its most important task,
namely to ensure that Belgium would immediately and uncondi-
tionally withdraw all its troops from the entire territory of the
Republic of the Congo, including the province of Katanga (S/P.V.
886, para. 283). |

32. In September 1960 the Security Council had to concern itself
with a more detailed consideration of the methods of implementa-
tion of its preceding resolutions. The Belgian troops were still
stationed on the Congolese territory. The separatist elements with
the support from outside had in fact separated Katanga from the
Congo. Some of the African States paid attention to the serious
errors in the implementation of the Security Council’s resolutions,
to the erroneous orders issued by the Command. The Prime Minister
of the Republic of the Congo protested against the interference of
the Secretariat in the internal affairs of the Congolese nation. There
were even some statements about the attempts to overthrow the
existing Government. It was clear that some of the States tried to
rectify the errors. But the draft resolution which was introduced
to the Security Council did not satisfy some Members of the Council,
and therefore it was not approved.

33. The Court may not go into the dramatic troubles into which
the Republic of the Congo was plunged. But it cannot avoid the
fact that immediately after this draft resolution had been voted
down by the Security Council there was called an emergency Special
Session of the General Assembly (on the date of the opening of its
regular session) at which the above-mentioned draft of the resolution
was approved, with some amendments.

We shall not dwell at present on the concrete content of this
resolution. Though it did not suggest any measures for eliminating
the errors to which the delegations paid their attention in the
Security Council, and at the Extraordinary Session as well, it
repeated the formulae discussed in the Security Council, the style
of its resolutions, preserving even the references to Articles 25 and
49 of the Charter concerning the Security Council, and thus led
itself to the denial of its powers to consider this question. Its state-
ment that it “fully supports the resolutions of 14 and 22 July and

124
272 OPIN. OF 20 VII 62 (DISS. OP. OF JUDGE KORETSKY)

of g August 1960” may be considered as nothing else but a moral
support of the Security Council’s resolutions. It would hardly be
possible to reach a conclusion that we have here an example of
some kind of collaboration between the two main bodies of the
United Nations Organization in maintaining and restoring inter-
national peace and security.

People say that you cannot have two’coachmen in the driver’s
seat. In the cause of the struggle for international peace and security,
in the question of their maintenance or restoration, in questions of
“action with respect to threats to the peace, breaches of the peace,
and acts of aggression’’, the organizational confusion would only
have been harmful. Therefore the Charter clearly enough delimits
the functions of the Security Council and those of the General
Assembly.

To place the Security Council, as the Opinion does, beside the
General Assembly, considering them as interchangeable in solving
and implementing the tasks of maintaining international peace and
security, would be objectively to replace the Security Council by
the General Assembly, to put the Council aside and thereby under-
mine the very foundations of the Organization. It does not befit the
Court to follow this line. It has been said that you cannot leave one
word out of a song. The Charter represents one of the most impor-
tant international multilateral treaties, from which it is impossible
to leave out any of its provisions either directly or through an
interpretation that is more artificial than skilful.

The Court’s Opinion thus limits the powers of the Security
Council and enlarges the sphere of the General Assembly. The
Opinion achieves this by (a) converting the recommendations that
the General Assembly may make into some kind of ‘‘action”, and
(b) reducing this action, for which the Security Council has the
authority, to “enforcement or coercive action”, particularly against
aggression.

34. In order to prove that the General Assembly, in the matter of
maintaining international peace and security, may not only discuss
and make recommendations but take measures and carry out
“actions” as well, the Opinion examines Articles 10, II, 12, 14, 18
and 35 of the Charter.

The Opinion quotes Article 18 in order to show that the Assembly
may take decisions. This has never been denied by anyone. But the
questions mentioned in Article 18 have nothing in common with the
question of maintaining international peace and security. The
General Assembly may only discuss the latter and make recom-
mendations.

Article 14 of the Charter, which the Opinion apparently considers
to be specially important for purposes of transforming a “recom-

125
273 OPIN. OF 20 VII 62 (DISS. OP. OF JEDGE KORETSKY)

‘mendation” into an “action” provides that “the General Assembly
may recommend measures for the preaceful adjustment of any
situation”. “To recommend measures’ does not mean “to take
measures”. The General Assembly in fact may recommend measures
but, as has already been pointed out, it is not the General Assembly
that takes these measures but those to whom the recommendations
are addressed. Article 11 of the Charter makes it clear to whom the
recommendations relating to the maintenance of international peace
and security may be addressed. That Article provides that the
General Assembly ‘“‘may make recommendations with regard to
such principles to the Members or to the Security Council or to
both”. Article 10 also provides (apart from the reference to the
natural powers of the Assembly to discuss any question of any
matters within the scope of the Charter) that “The General Assem-
bly ... except as provided in Article 12, may make recommendations
to the Members of the United Nations or to the Security Council or
to both on any such questions or matters”.

The Opinion of the Court supposes that Article 11 (2) may be
interpreted in such a way that it appears that the General Assembly
“could make recommendations only of a general character affecting
peace and security 7 the abstract, and not in relation to specific
cases’,

I do not consider it proper to make such an interpretation. Article
35, for example, has in view a “special case’; Article 11 refers to
“recommendations with regard to any ... “questions”. The recom-
mendations may be, and it is even desirable that they should be,
concrete. But the point is that the General Assembly may make
only recommendations in regard to any questions relating to the
maintenance of international peace and security except as provided
in Article 12. It may, for example, recommend a cease-fire; but
it cannot set up the United Nations Force and decide to bring it
into an area of military conflicts in order to provide the implemen-
tation of the cease-fire. Article 35 of the Charter deals with the
proceedings of the General Assembly in respect of matters brought
to its attention concerning any dispute, or any situation which
might lead to international friction. But this Article makes a
direct reference to Articles 11 and 12, and adds nothing new to our
question.

To reach the conclusion, on the basis of the aforementioned
Articles, that the Assembly may “organize peace-keeping opera-
tions’ would, from a logical point of view, mean, to say the least,
an anti-Charter encroachment upon the sphere of powers of another
organ; while “to organize peace-keeping operations’ means no more
than “to perform peace-keeping actions”.

126
274 OPIN. OF 20 VII 62 (DISS. OP. OF JUDGE KORETSKY)

35. The Opinion curtails the functions of the Security Council,
reducing them, in the question of maintaining international peace
and security, to the implementation of enforcement or coercive
action. In this connection, the Opinion indicates that the Security
Council, as provided in Article 24, has merely the primary but not
the exclusive responsibility.

The word “primary” is not used in Article 24 in the sense of an
ordinal number (i.e. first, second, etc.), but, one may say, in the
hierarchical sense. The French text reads: “la responsabilité
principale”, the Spanish text: “la responsabilidad primordial’, and
the Russian text: ‘glavnuju otvjetstvjennostj’’ (which literally
translated means ‘‘chief’’, “main” responsibility).

Of course no single organ of the United Nations has the monopoly
in the matter of the maintenance of international peace and security,
which is one of the main purposes of the United Nations. But the
Organization is a complicated and intricate piece of ‘international
machinery” in which each of the organs, as separate parts, has a
specific sphere of operation as provided in the plan, and with regard
to the Organization, as provided in its Charter.

Despite all efforts to the contrary, under the Charter only the
Security Council may take an action with regard to a question
relating to the maintenance of international peace and security.
Such is the meaning of Article 11 (2). It reads: ‘Any such question
on which action is necessary shall be referred to the Security Council
by the General Assembly either before or after discussion.”’

36. According to the Opinion the action which the Security
Council should take is enforcement or coercive action. It is worth
mentioning incidentally that the Security Council may not only
take “action” but also make recommendations although they are
not “action” as that word is used in the Charter.

But it may be agreed that the Security Council’s decisions have
a coercitive or (that is almost the same) enforcement character.
(This is borne out by Article 25 and by the whole of Chapter VII
itself; mention may also be made of Article 94 (2) of the Charter.)
But the main point in the arguments apparently lies not in this, but in
the statement that the Security Council is competent to implement
enforcement action directed against any of the States “‘if for example
[to use the words of the Opinion] it [the Security Council] issues an
order or command to an aggressor under Chapter VII’. What is
the basis for such an interpretation? If we turn to the first Article
of Chapter VII, i.e. to Article 39, we are unable to find there any
direct reference to the fact that the measures which, as decided by
the Security Council, ‘shall be taken ... to maintain or restore
international peace and security” should be directed against any of
the States. But then the question arises: What prompted the
above-mentioned interpretation? It is hardly worth reasoning in

127
275 OPIN. OF 20 VII 62 (DISS. OP. OF JUDGE KORETSKY)

the abstract, and losing contact with the real situation that gave
rise to the request for an Advisory Opinion and to the above-
mentioned interpretation. The matter concerned the procedure for
financing operations in the Congo. A number of Member States
insisted that the question concerning the financing of these opera-
tions should be decided by the Security Council in accordance with
Article 43 of the Charter.

The course of reasoning followed by the opponents of such a po-
sition may be outlined as follows: the implementation of Article 43
of the Charter might have been necessary, had the aforementioned
operations been carried out in compliance with the procedure pro-
vided by Chapter VII of the Charter; Chapter VII allegedly pro-
vides for enforcement action against any of the States. The opera-
tions in the Middle East and in the Congo are allegedly not directed
against any of the States. Ergo, the provisions of Article 43 of the
Charter cannot be applied to them.

This is motivated in the statements of some delegations and
in the Secretary-General’s reports. In one of his latest state-
ments (A/C.5/864), the Secretary-General, summarizing the state-
ments of some delegations, spoke of the inapplicability of Article 43
of the Charter inasmuch as the Security Council’s resolutions regard-
ing the Congo could be considered as implicitly taken under
Article 40, but certainly did not involve the type of coercitive action
directed against Governments envisaged by the enforcement
measures of Articles 41 and 42.

This provision has apparently been suggested to their chief by
his legal advisers, who had in mind what had been said in literature
or what they themselves had published; they did not, however, take
into consideration the fact that Article 40 is closely connected with
Articles 41 and 42 of the Charter through Article 39. The situation
in the Congo was by no means a simple one and all efforts were
devoted to preventing an aggravation of the situation. It was not
simply a question of “‘call[ing] upon the parties concerned to com-
ply with such provisional measures as it deems necessary or desir-
able”.

37. Long before that date, the Security Council had had to take
“account of failure to comply with such provisional measures” as
provided in its resolutions from July 1960 onwards. And it. in-
evitably had to turn its attention to the other Articles of Chapter VII.

Moreover, the Security Council should, from the very beginning,
have acted in compliance with Article 39 of the Charter.

As already noted, the Government of the Republic of the Congo,
applying for assistance on 13 July 1960, pointed out that “the
purpose of the aid requested is not to restore the international
situation in the Congo but rather to protect the national territory
against acts of aggression’’.

128
276 OPIN. OF 20 VII 62 (DISS. OP. OF JUDGE KORETSKY)

If the Security Council in its resolutions did not call the activity
of the Belgian troops an aggression, then this was only for tactical
reasons. ‘We have refrained’, said the representative of Tunis
(speaking in support of the draft resolution submitted by Ceylon
and Tunis) “‘... from using the word ‘aggression’ or even the term
‘aggressive acts’ in resolutions, since we are most anxious not to
exacerbate the feelings of the Belgian people...” But this cannot
change the essence of the matter.

The Secretary-General was authorized to take all necessary action
and to use force, if necessary, in the last resort. Military contingents
were sent. The so-called United Nations Force in the Congo had
grown up into an army numbering many thousands. To maintain
this army and its operations, millions of dollars have been spent.

The United Nations Force was sent there, not to persuade or to
parade, but to carry out military operations. And they did so. If we
direct ou attention to the last events connected with the blockading
of the roads leading to Elizabethville, then we may say that such a
blockade can be easily related to the measures provided by Article 41
of the Charter. Thus the whole chain of logical considerations,
designed to justify the deviation from Article 43, may be easily torn
to pieces on contact with reality.

For less than half a year more than $60 million were spent for the
operations in the Congo. This greatly exceeded the expenses for
UNEF and even the regular expenses for the United Nations itself.

The amount of the expenses, the character of the operations, the
contradictions in the evaluation of the character of the United
Nations Organization’s activity in the Congo, the methods of
implementing the approved resolutions have influenced the contra-
dictory views put forward during the debates on the methods of
financing the above-mentioned operations.

There could not have been the same common approach to the
methods of financing which characterized budget appropriations.

The report of the Fifth Committee of 19 December 1960 (A/4676),
which summed up the methods of financing the operations in the
Congo, as proposed by the delegations, has indicated six different
methods:

(a) The expenses should be included in the regular budget and
apportioned among the Member States in accordance with the
1960 scale of assessments for Members’ contributions;

(b) The expenses should be entered in a special account and appor-
tioned among the Member States in accordance with the 1960
scale of assessments for Members’ contributions to the regular
budget; voluntary contributions should be applied, at. the request
of the Member State concerned, to reduce the assessments of Mem-
bers with the least capacity to pay;

129
277 OPIN. OF 20 VII 62 (DISS. OP. OF JUDGE KORETSKY)

(c) The expenses should be met under special agreements concluded
in accordance with Article 43 of the Charter; between the Security
Council and the countries providing troops;

(d) The expenses should be borne in larger part by the permanent
members of the Security Council, as having a major responsibility
for the maintenance of peace and security;

(e) The expenses should be borne in larger part by the former
administering Power;

(f) The expenses should be financed entirely out of voluntary
contributions.”

Having regard to the approach of different groups of States to
the methods of financing the operations in the Congo, the only way
to reach a proper decision should be strict compliance with the
Charter, of which Article 43 was to be regarded as decisive.

38. But the General Assembly in resolution 1583 (XV) of
20 December 1960 has followed another course. It accepted that
“the expenses involved in the United Nations operations in the
Congo for 1960 constitute ‘expenses of the Organization’ within
the meaning of Article 17, paragraph 2, of the Charter of the United
Nations and that assessment thereof against Member States creates
binding legal obligations on such States to pay their assessed
shares’.

One need not for the present embark upon a critical analysis of
these ‘‘preambular recitals’ inasmuch as this whole resolution soon
ceased to be mentioned (and this was not by chance) in the list of
those resolutions which were recalled in subsequent resolutions
{as is the tradition of the Organization).

It is however important to note that the Assembly did not dare
to include in the regular budget the expenses of the Congo operations
as advocated by some of the delegations. The delegate of the USA,
whose Government had made a voluntary contribution, stated:

”

“The voluntary contribution was offered on the assumption that
the costs for 1960 would be incorporated in the regular budget
of the United Nations for that year. The United States wished to
ensure that no-one would be tempted to argue in the future as some
had argued without foundation in the past, that there was no legal
obligation to pay assessments for expenditure which was not in-
corporated in a section of the regular budget.’’ (A/C.5/SR.803,
para. 36.)

But the Assembly decided to establish only an ad hoc account
(not even a special account) for the expenses of the United Nations
in the Congo. And the voluntary contribution, which was made with
a purpose in view was used, as in the case of resolution 1575 (XV)
for UNEF, to provide a reduction of up to 50 per cent. in the

130
278 OPIN. OF 20 VII 62 (DISS. OP. OF JUDGE KORETSKY)

contributions of those Governments with a limited capacity to pay.
But some reference has already been made to the true meaning of
such a reduction and I must revert to this point. It is impossible
not to mention the fact that slightly more than a half, i.e. 46 out of
87, voted in favour of this resolution.

But when on the same day resolution 1590 (XV) appropriating
$24 million for the operations in the Congo for the period from
1 January to 31 March 1961 was put to the vote, less than half of the
delegations, i.e. 39 out of 97 (44 delegations abstained) voted for it.
This sounds stronger than adoption without a dissenting vote.

39. In February 1961 tragic events occurred. The Congolese
national leaders, M. Lumumba and others, were killed. The Belgian
troops were still not called back. The Security Council, having come
to the conclusion that an immediate and impartial investigation
should be carried out in order to ascertain the circumstances of
the death of M. Lumumba and his colleagues and that the perpe-
trators of these crimes should be punished, approved a resolution
on 21 February 1967 in which it urged “that the United Nations
take immediately all appropriate measures to prevent the occur-
rence of civil war in the Congo, including arrangements for cease-
fires, the halting of all military operations, the prevention of clashes,
and the use of force, if necessary, in the last resort”; and ‘that
measures be taken for the immediate withdrawal and evacuation
from the Congo of all Belgian and other foreign military and para-
military personnel and political advisers not under the United
Nations Command, and mercenaries’.

Inasmuch as the Opinion of the Court states that this resolution
was also approved without a dissenting vote, a fact which is regarded
as constituting approval of the Secretary-General’s actions, | am
obliged to quote the statement made by the representative of the
USSR in the Security Council while this resolution was being voted
on. He said that the delegation of the Soviet Union decided not to
prevent the adoption of this resolution despite its weakness and
shortcomings, as it still contained an objective condemnation of
the national leaders’ murderers and a demand to take measures for
the immediate withdrawal and evacuation from the Congo of all
Belgian and other foreign military and para-military personnel
and, also, because the delegation was taking into consideration
the wish of the African and Asian countries.

But at the same time the representative of the USSR made an
objection against entrusting the Secretary-General with the imple-
mentation of the suggested measures.

131
279 OPIN. OF 20 VII 62 (DISS. OP. OF JUDGE KORETSKY)

Therefore, any kind of vote on the resolution (and especially
abstention from voting) does not mean that all the paragraphs of
the resolution were approved by all those who did not cast a dissent-
ing vote. Such reservations are often made, even while voting “for”
a resolution.

40. Attention should be drawn to the increasing number of those
who abstained from voting on the resolutions on financing the opera-
tions in the Congo. It sometimes happened that the number of
those abstaining exceeded the number of those voting ‘‘in favour’’.
An evaluation from the political point of view must be made but
this also requires a reconsideration of the importance of abstention
from the procedural and juridical point of view.

Abstention from the vote on the resolutions cannot be made
equal to the Old Roman “non liquet’’. Another Old Roman rule
could be recalled, i.e. if one ought to say “yes”, but keeps silent,
then that means “no”. But that would be excessively logical.
Abstention from the vote on the resolutions on these or those
measures proposed by the Organization should rather be con-
sidered as an expression of unwillingness to participate in these
measures (and eventually in their financing as well) and as un-
willingness to hamper the implementation of these measures by
those who voted “‘in favour’’ of them.

Such an interpretation is proved by the way in which payments
for UNEF operations, and especially for ONUC, are made by States
whose delegations abstained from voting.

According to the data available on I June 1962, more than
30 States, whose delegations abstained from the vote cu financial
resolutions for the Congo operations, did not make their payments
to meet the expenses of those operations, though most of them had
made such payments for the regular budget. This was a peculiar
voting by non-payment.

41. The operations in the Congo became more complicated and
expensive although the main tasks, which were set out in the reso-
lutions of the Security Council, had not been implemented.

Though the General Assembly deplored that “the Government of
Belgium has not yet complied with the resolutions and that such
non-compliance has mainly contributed to the further deterioration
of the situation in the Congo” and expressed once more the convic-
tion “‘that the central factor in the present grave situation in the
Congo is the continued presence of Belgian and other foreign
military and para-military personnel and political advisers, and
mercenaries, in total disregard of repeated resolutions of the United
Nations”, it decided that the above-mentioned contingents and
personnel “shall be completely withdrawn and evacuated”’ (reso-

132
280 OPIN. OF 20 VII 62 (DISS. OP. OF JUDGE KORETSKY)

lution 1599 (XV) on 15 April 1961). At the same time, it complained
of “the many difficulties that have arisen in the way of effective
functioning of the United Nations operation in the Congo’’, con-
sidered ‘it essential that necessary and effective measures be taken
by the Secretary-General immediately to prevent the introduction
of arms, military equipment and supplies into the Congo, except in
conformity with the resolutions of the United Nations’ and urged
the release of all members of Parliament, all political leaders under
detention, and the convening of Parliament without delay. It called
upon the Congolese authorities to co-operate fully in the implemen-
tation of the resolutions of the General Assembly, and although it
decided to appoint a Commission of Conciliation (resolution 1600
(XV) of the same date), it nevertheless continued to appropriate
millions of dollars “‘pending action” by the General Assembly (reso-
lution 1595 (XV) of 3 April 1961).

When the enormous sum of $100 million had to be appropriated
for nine months, the General Assembly was confronted with an
acute problem of the methods of apportionment of these expenses.
The amount of the appropriations itself (which was twice as large
as the corresponding appropriations in the regular budget) stressed
the qualitative differences between the expenses of the Congo
operations and those for the normal (regular) budget. The General
Assembly’s resolutions 1619 (XV) and 1620 (XV) of 21 February
1961 have revealed it. I propose to return to this matter a little
later.

It is important at this stage to state that resolution 1619 (XV)
fixed the results of the continuous struggle that has been going on
in the Fifth Committee and at the plenary meetings of the Assembly
on the question of the procedure and resources for financing peace-
keeping operations.

The Assembly clearly acknowledged that “the extraordinary
expenses for the United Nations operations in the Congo are
essentially different in nature from the expenses of the Organization
under the regular budget and that, therefore, a procedure different
from that applied in the case of the regular budget is required for
meeting these extraordinary expenses”; and decided ‘‘to open an
ad hoc account for the expenses of the United Nations operations
in the Congo for 1961’ and to apportion as expenses of the Organi-
zation the amount of $100 million among the Member States in
accordance with the scale of assessment for the regular budget. At
the same time, there was fixed for some of the States a reduction up
to 80 per cent. of the corresponding assessment. This, however, was
considered as a temporary measure. There was mentioned a year
(1961) for which this sum was appropriated and the sum itself
($100 million) that was to be apportioned. Besides, it was stated
that the aforementioned apportionment was effected “pending the
establishment of a different scale of assessment to defray the

133
281 OPIN. OF 20 VII 62 (DISS. OP. OF JUDGE KORETSKY)

extraordinary expenses of the Organization resulting from these
operations”,

In this last part of the phrase the Opinion finds confirmation of
the fact that in this case reference is made only to another scale of
assessment and not to some méthod other than assessment. But it is
important to stress that the resolution states that the expenses for
operations in the Congo are essentially different in nature from the
expenses of the Organization under the regular budget. Expenses
of a different nature require different procedures. The General
Assembly did not consider this to be the only procedure for defray-
ing the extraordinary expenses of the Organization resulting from
these operations. In the same resolution the General Assembly
appealed to the permanent members of the Security Council and
to the Government of Belgium to make voluntary contributions.

Moreover the General Assembly did not choose any of the “gener-
ally recognized procedures’’. In resolution 1620 (XV) approved on
the same day, the General Assembly decided to provide for the
study of the following points:

“(a) Methods for covering the cost of peace-keeping operations;

(b) The relationship, between such methods and the existing
administrative and budgetary procedures of the Organization.”

42. By the end of 1961 the resolutions of the Security Council
on the Congo were not yet implemented. Katanga was practically
separated. The General Assembly continued to appropriate ever
new amounts for operations in the Congo.

Resolution 1633 (XVI) of 30 October 1967 authorized the Secre-
tariat to incur commitments of $10 million per month. The diver-
gencies about financing these operations became more acute. I have
already cited various, and at times diametrically opposed, methods
proposed for financing operations in the Congo. The Working Group
of Fifteen which was specially appointed for the examination of the
administrative and budgetary procedures of the United Nations
stated, on the result of its work, that its report had been unable to
indicate, because of the divergence of opinion among its members,
any precise principles for finding a solution to the problem of
financing peace-keeping operations undertaken by the United
Nations (A/4971). The number of votes not cast in support of the
resolutions, especially the number of abstentions, increased. The
number of Member States which “‘abstained’’ from payment for
operations in the Congo, even from among those who voted for the
resolutions, also increased (though these Members, as a rule, are
not in arrears in their contributions under the regular budget).
According to the data on 1 June 1962, 49 Member States did not pay
for the operations of thé Congo in 1960; still more for the operations
in 1961.

134
282 OPIN. OF 20 VII 62 (DISS. OP. OF JUDGE KORETSKY)

It was further stressed and became more evident that operations
in the Congo should be exclusively within the competence of the
Security Council, as they included such questions as the scope of the
operations, the size and dispesition of the Force, its armament and
equipment. The Security Council, discussing the problems of the
operations, had to determine in what way the questions relating to
the financial implications of the operation were to be solved. There-
fore, when the General Assembly at its session on 2x April 1961
failed (in one of the phases of the discussion) to come to a solution
of the question of financing the operations in the Congo, the dele-
gation of Ghana submitted a draft resolution in which it suggested
that the question of ‘‘cost estimates and financing of the United
Nations operations in the Congo be referred immediately to the
Security Council for consideration”’.

The question, as we have seen, was solved without appealing
to the Security Council, but the suggestion made by the delegation
of Ghana is very significant. It had chosen the proper way of solving
this problem.

Once more the Security Council had to deal with the question of
the operations in the Congo. Its resolution (S/5002) of November
1961 may be said to sum up the provisions of all its previous
resolutions.

Being a judge, I am not able to make an evaluation of this reso-
lution. It is essentially a political document.

I deem it necessary to direct my attention only to what is related
to the voting of this resolution, inasmuch as the Opinion attaches
importance to the absence of a dissenting vote.

The representative of the Soviet Union voted for the above-
mentioned resolution, but in his statement on the reasons for his
vote he said that he considered it possible to support the draft
because it satisfied the main task, i.e. it drew the attention of all
the staff of the United Nations Organization and the United Nations
Force to the solving of the problem of eliminating the source of
foreign intervention in Katanga.

43. Generally speaking, after a study of all the Security Council’s
resolutions with regard to the Congo (and this had to be done because
it was sometimes stated that the expenses of the operations in the
Congo were those of the Organization, inasmuch as these operations
were carried out in compliance with the Security Council’s resolu-
tions), it should be stated that there was no necessary conformity
between the concrete, narrowly-specific resolutions of the Security
Council and the arbitrary carrying out of the operations (which in
the main hardly corresponded to the resolutions of the Council).

What is involved even more is the procedure of implementation
of such operations, which is completely at variance with the pro-
visions of the Charter.

135
283 OPIN. OF 20 VII 62 (DISS. OP. OF JUDGE KORETSKY)

44. The General Assembly, by its resolution 1732 (XVI) of
21 December 1961 providing for the appropriation of some further
$80 million for operations in the Congo up to 1 July 1962, almost
completely repeated its resolution 1619 (XV).

We can find there an acknowledgment of the fact that the
expenses for operations in the Congo are essentially different in
nature from the expenses of the Organization under the regular
budget.

The Assembly preserved the ad hoc account for the expenses of
the United Nations operations in the Congo, and appealed for
voluntary contributions and reductions for a number of countries.

The studies of the “methods for covering the cost of peace-
keeping operations” initiated by the General Assembly did not
lead to the finding of any “generally recognized procedures”. This
was hindered, not by the Charter and its provisions, but by the
heterogeneous political considerations in the aggravated political
situation outside and within the United Nations Organization.

45. The General Assembly, in its resolution 1731 (XVI), adopted
on the same day, decided to submit to the International Court of
Justice for an advisory opinion the question that has become the
subject of the Opinion of the Court.

The General Assembly declared that it considered it necessary
to have legal guidance as to obligations of Member States under
the Charter in the matter of financing the United Nations opera-
tions in the Congo and in the Middle East, and, requiring from the
Court such a legal guidance, it drew the attention of the Court to
the interpretation of Article 17, paragraph 2, of the Charter.

I am not of the opinion that by interpreting this paragraph one
would resolve the political divergences that have arisen in the
United Nations Organization with regard to the operations in the
Congo. The problem submitted to the Court originated in, and is
saturated with, political considerations. It seems to me that the
background of the resolutions which, in the General Assembly’s
opinion, called for an advisory opinion, reveals the merely political
essence of the question submitted to the Court.

I have already said, and am ready to repeat, that the Court should
have ‘‘declined to answer the request”. But the Court did not agree
with this. It pays much attention to the analysis of Article 17,
paragraph 2.

46. I have to direct my attention to this analysis too, inasmuch
as I cannot agree with the statement of the Court that the expen-
ditures in question (which in their essence are nothing else but
expenditures for peace-keeping operations in the Middle East and
the Congo) should be considered as ‘“‘expenses of the Organization

136
284 OPIN. OF 20 VII 62 (DISS. OP. OF JUDGE KORETSKY)

within the meaning of Article 17, paragraph 2, of the Charter of
the United Nations”.

The General Assembly’s request is to define “expenses of the
Organization” within the meaning of Article 17, paragraph 2.

It does not ask the Court to define ‘‘expenses of the Organization”
in general. Indeed this notion may include all expenditures made
by the Organization or on its behalf, irrespective of the sources
from which it derives them, for example, from different voluntary
contributions.

The question submitted to the Court localizes this notion, con-
necting it with Article 17 of the Charter. But Article 17 deals with
the budget. Therefore the question submitted to the Court should
be regarded as the question whether it is possible to consider the
expenditures made in compliance with the afore-mentioned reso-
lutions as the expenses of the Organization provided by its budget.

47. It is suggested that paragraph 2 is not obligatorily related to
paragraph 1 of Article 17, and that paragraph 2 has its own in-
dependent meaning, that the apportionment of the expenses which
the General Assembly may make is connected with all the expen-
ditures of the Organization, irrespective of whether they were
provided in the budget or not.

This however would contradict the position occupied by para-
graph 2, and what is sometimes called a “topographical” inter-
pretation of the rules of law. Both paragraphs—the first (on con-
sidering and approving the budget) and the second (on the apportion-
ment of the expenses) are not only placed in one Article but the
second paragraph follows the first. And such an order is not a coin-
cidence. If we follow the course of discussion at the San Francisco
Conference of the Article which later became Article 17, then we
may easily see that in the preliminary draft the Article read: ‘‘the
General Assembly shall apportion the expenses among the Members
of the Organization...’’, and only then followed the matter of the
consideration and approval of the budget.

As a result of the discussion of this Article in the Co-ordination
Committee and at the plenary of the Conference, the above-
mentioned paragraphs changed places. It was as if the two principal
approaches to budgetary policy were placed in juxtaposition.

Here is what is decisive: either the possibility of collecting amounts
(by apportionment among the Members) for drawing up the budget
or of meeting the amount of expenses necessary for the Organization
and then apportioning them among the Members.

The preliminary draft Article appeared to reflect the first ap-
proach, and its final form as approved, the second. Thus the ques-
tion of apportionment is closely connected with the budget and
its appropriations.

137
285 OPIN. OF 20 VII 62 (DISS. OP. OF JUDGE KORETSKY)

The budget of the Organization provides for all the expenses
necessary for its maintenance (in the narrow sense of this word).
These are usually called common expenses, running expenses, and
the budget itself is called a regular budget, budget proper, etc.
What kind of expenses are these? In each of the annual budgets of
the United Nations, the expenses are enumerated. They are ex-
penses for the sessions of the General Assembly, the councils, com-
missions and committees, for special conferences, investigations and
inquiries, for Headquarters, the European Office, Information
Centres, hospitality, advisory social welfare functions, etc. These
expenses are contrasted with the so-called operational expenses for
the various kinds of economic, social and technical assistance pro-
grammes. Determined by the various interests of different countries
they are usually financed through voluntary contributions, in any
case outside the regular budget. In the document submitted by the
Secretariat (Dossier No. 195) on the “Budgetary and Financial
Practice of the United Nations” there is a division into two parts:
(1) Regular budget (General Fund and Working Capital Fund), and
(2) Trust Funds, Reserve Accounts and Special Accounts outside
the regular budget. The document enumerates thirteen such Special
Accounts among which it names: Special Account for UNEF and
ad hoc Account for the United Nations operations in the Congo.

Sometimes, in order not to mix the budgetary and non-budgetary
appropriations and expenses, a distinction was made with regard to
the administrative and operational budgets (if a given programme
is so extensive that it necessitates the elaboration of a special budget
for it, but this budget does not merge with the regular budget).

The Opinion of the Court, in comparing paragraphs x and 3 of
Article 17, denies the fact that the notions of “regular budget” and
“administrative budget” are identical, since paragraph 1 refers to
the “budget” and paragraph 3 to the “‘adminstrative budgets” of
specialized agencies. |

I am not of the opinion that paragraph 3 makes it at ail possible
to distinguish the ‘‘regular”’ budget from the ‘‘administrative”’ one.
Paragraph 3 rather helps, by singling out ‘‘financial and budgetary
arrangements”, to distinguish budgetary from operational expenses,
i.e. the expenses provided by the programme outside the regular
budget.

The specialized agencies (see Articles 57 and 63) conclude agree-
ments “‘defining the terms on which the agency concerned shall be
brought into relationship with the United Nations” 1.

1 There is a special United Nations publication entitled: Agreements detween
the United Nations and the Specialized Agencies.

138
286 OPIN. OF 20 VII 62 (DISS. OP. OF JUDGE KORETSKY)

One of the purposes of these agreements is to avoid ‘‘the establish-
ment and operation of competitive or overlapping facilities and
services”, which must inevitably lead to the co-ordination of the
budgets.

In the Agreement with the International Refugee Organization
of 18 November 1948 it is stated that this Agreement is concluded
“with a view to achieving, in so far as practicable, uniformity. in
presentation of the administrative budgets of the United Nations
and of the specialized agencies for the purpose of providing a basis
for comparison of the several budgets”.

But no other special administrative, separated from the regular
budget of the United Nations Organization, is known to the Charter.
Apparently the notions “administrative” and “regular” budget
coincide.

In so far as [have managed to become acquainted with the budgets
of the specialized agencies, I could not find (except in one case) any
such notion of administrative budgets.

Thus the Unesco budget is familiar with the notion “regular
budget” as opposed to the “financing of activities by funds from
sources outside the Organization’s budget”.

The stressing of this difference in regard to Unesco and other
specialized agencies can be explained by the extended development
of the programme operations and services. Only in the above-
mentioned agreement of the International Refugee organization can
one find any such notion of ‘‘an administrative budget”’ (Article XV,

a)).

But this can be explained by the fact that along with the Special-
ized Agency there also exists “‘the Office of the United Nations High
Commissioner for Refugees’, which is being maintained within the
budget of the United Nations.

Therefore, the administrative expenditures of the Agency could
only have been implemented on a limited scale.

The Statute of the Office of the United Nations High Commis-
sioner for Refugees refers to administrative expenditures and not
to the administrative budget:

“The Office of the High Commissioner shall be financed under
the budget of the United Nations. Unless the General Assembly
subsequently decides otherwise, no expenditure, other than ad-
ministrative expenditures relating to the functioning of the Office
of the High Commissioner, shall be borne on the budget of the United
Nations, and all other expenditures relating to the activities of the
High Commissioner shall be financed by voluntary contributions.”

General Assembly resolution 411 (V) of 7 December 1950 is
entitled ‘‘Administrative Budgets of the Specialized Agencies’. But
the text of this resolution refers only to the budgets, stressing the
expenditures of technical assistance funds and other extra-budget-
ary funds.

139
287 OPIN. OF 20 VII 62 (DISS. OP. OF JUDGE KORETSKY)

48. May I now return to the question of the expenses for the
operations in the Congo.

Even the fact that those expenses have never been included in the
regular budget proves that it is impossible to argue that these
expenses might be apportioned under Article 17, paragraph 2, of
the Charter. It has been said more than once that peace-keeping
operations should be financed in another way.

At the San Francisco. Conference the necessity was at any rate
realized of establishing a special procedure for assessment of eventual
expenditures for operations of this kind. It is the Security Council
which has, first of all, to decide about the financial implications of
concrete peace-keeping operations. Article 43 gave directives as to
how to arrange financial questions which might arise from these
operations. Article 17 has nothing to do with these questions unless
the Security Council should ask that necessary measures be taken
by the General Assembly.

One cannot consider that decisions of the Security Council
regarding the participation of any Member State in concrete peace-
keeping operations are not obligatory for a given Member. Its
obligation to participate in a decided operation was based on
Articles 25 and 48 of the Charter. Agreements envisaged in Article 43
proceed from this general obligation. Article 43 says that all Mem-
bers undertake to make available to the Security Council on its call
armed forces, etc. Agreements must (not may) specify the terms of
participation, the size of armed forces to be made available, the
character of assistance, etc., envisaging all the ensuing financial
consequences as well. The General Assembly may only recommend
measures. Expenses which might arise from such recommendations
should not lead to an obligatory apportionment of them among all
Members of the United Nations. That would mean to convert a non-
mandatory recommendation of the General Assembly into a
mandatory decision; this would be to proceed against the Charter,
against logic and even against common sense.

This applies even more to resolutions adopted not in conformity
with the Charter. It is not within the power of the General Assembly
“to cure” the invalidity of its resolutions enumerated in the
Request by approving the financial provisions of these resolutions.

For the reasons given above I am of the opinion that a negative
answer must be given to the question put to the Court by the
General Assembly. |

(Signed) V. KORETSKY.

140
